Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        December 28, 2021
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                               No. 55291-4-II

                               Respondent,

         v.                                                     UNPUBLISHED OPINION

    AMANDA NICOLE STENEK,†

                               Appellant.

        WORSWICK, J. — Amanda Stenek appeals her convictions and sentence for felony

violation of a no-contact order and possession of a controlled substance—methamphetamine.

She argues that the State produced insufficient evidence to support the felony violation of a

no-contact order conviction and that the possession of a controlled substance conviction was

based on a void statute and therefore, both convictions must be vacated. The State concedes, and

we agree. We reverse and remand to the trial court to vacate both of Stenek’s convictions.

                                              FACTS

        In June 2020, an Aberdeen police officer observed Stenek and Jezica Imhof-Spencer

walking down the road together. The officer recognized Stenek and Imhof-Spencer from

previous encounters and was aware that Imhof-Spencer was the protected party in a no-contact

order prohibiting Stenek from contacting Imhof-Spencer. The officer placed Stenek under arrest

for violation of the no-contact order. During a search of Stenek’s backpack, the officer identified

what he believed to be drug paraphernalia and controlled substances.

        The State charged Stenek with felony violation of a no-contact order and three counts of

possession of a controlled substance—methamphetamine, buprenorphine, and heroin. At a

†
    AMANDA NICOLE STENEK, aka AMANDA NICOLE SANDERS
No. 55291-4-II


bench trial, Stenek disputed the enforceability of a no-contact order that named “Jessica Imhoff”

as the protected party rather than Imhof-Spencer. The State admitted a judgment and sentence

showing that Stenek had been convicted of violating a no-contact order on August 1, 2018.

       Stenek moved to dismiss the possession of a controlled substance—heroin charge based

on lack of evidence. The State conceded, and the trial court granted the motion and dismissed

the charge. The trial court ultimately found Stenek guilty of felony violation of no-contact order

and possession of a controlled substance—methamphetamine. The trial court also found Stenek

not guilty of possession of a controlled substance—buprenorphine.

       Stenek appeals her judgment and sentence.

                                             ANALYSIS

                                    I. INSUFFICIENT EVIDENCE

       Stenek argues that the State produced insufficient evidence to support her conviction for

felony violation of a no-contact order. Specifically, she argues that the protected party in the no-

contact order—Jessica Imhoff—is not the same person as Jezica Imhof-Spencer. The State

concedes that insufficient evidence supported the felony violation of a no-contact order but for a

different reason. The State contends that it failed to produce evidence at trial that Stenek had

twice been convicted for violating the provisions of a court order. We agree with the State and

accept its concession.

       The State has the burden to prove every element of the crime charged beyond a

reasonable doubt. U.S. CONST. AMEND. XIV; WASH. CONST. ART. I, § 3; In re Winship, 397 U.S.

358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970). “[T]he Due Process Clause protects the

accused against conviction except upon proof beyond a reasonable doubt of every fact necessary



                                                 2
No. 55291-4-II


to constitute the crime with which he is charged.” Winship, 397 U.S. at 364; State v. Rich, 184

Wn.2d 897, 903, 365 P.3d 746 (2016). Sufficiency of the evidence is a question of constitutional

law that we review de novo. Rich, 184 Wn.2d at 903. Where sufficient evidence does not

support a conviction, such a conviction cannot constitutionally stand and must be reversed. State

v. Melland, 9 Wn. App. 2d 786, 805, 452 P.3d 562 (2019).

         To prove Stenek guilty of felony violation of a no-contact order under RCW

26.50.110(5), the State was obligated to prove beyond a reasonable doubt that (1) on or about

June 8, 2020, Stenek knew of a court order for the protection of Imhof-Spencer, (2) Stenek

knowingly violated the terms of the protection order, (3) Stenek had at least two prior

convictions for violating the provisions of a protection order, and (4) the acts occurred in

Washington State. RCW 26.50.110.

         At trial, the State failed to prove that Stenek had at least two prior convictions for

violating the provisions of a protection order. The State admitted evidence showing that Stenek

had been convicted of violating a no-contact order on August 1, 2018, but failed to produce

evidence of a second such conviction. As a result, insufficient evidence supports Stenek’s

conviction for felony violation of a no-contact order, and the conviction must be reversed.

                                              II. BLAKE1

         Stenek also argues that her conviction for possession of a controlled substance—

methamphetamine must be vacated in accordance with our Supreme Court’s decision in State v.

Blake, 197 Wn.2d 170, 481 P.3d 521 (2021). The State concedes, and we agree.




1
    State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021).

                                                   3
No. 55291-4-II


        Former RCW 69.50.4013(1) criminalized possession of controlled substances. In Blake,

our Supreme Court held that former RCW 69.50.4013(1) is unconstitutional and void. 197

Wn.2d at 195. Convictions based on unconstitutional statutes must be vacated. Blake, 197

Wn.2d at 195.

        Here, Stenek was convicted of possession of a controlled substance under former RCW

69.50.4013(1). That statute is void and unconstitutional. Accordingly, Stenek’s conviction for

possession of a controlled substance must be vacated.

        We reverse and remand to the trial court to vacate both of Stenek’s convictions.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Worswick, J.
 We concur:



 Glasgow, A.C.J.




 Price, J.




                                                  4